           Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF                                                156-01-AJ
                                                               Case No. 20-mj-______
 THE PREMISES KNOWN AS 1
 KIRSTEN AVENUE, ROCHESTER, NEW
 HAMPSHIRE, DESCRIBED FULLY IN
 ATTACHMENT A, INCLUDING
 OUTBUILDINGS, GARAGES, AND
 VEHICLES LOCATED THEREON, AND                                    Filed Under Seal
 THE PERSON OF CLAYTEN HOLMES



                                 AFFIDAVIT IN SUPPORT OF

                          APPLICATION FOR SEARCH WARRANT

         I, Tarah Rankins, a Special Agent with the Federal Bureau of Investigation (“FBI”),

being duly sworn, depose and state as follows:

         1. I have been employed as an FBI Special Agent since 2015 and am currently assigned

to the Boston Field Office, Bedford Resident Agency. I am a federal law enforcement officer

who is engaged in enforcing criminal laws, including 18 U.S.C. §§ 2251 and 2252A, and I am

authorized by the Attorney General to request a search warrant. While employed by the FBI, I

have investigated federal criminal violations related to high technology or cyber-crime, child

exploitation, and child pornography. I have received training in the area of child pornography

and child exploitation and have had the opportunity to observe and review numerous examples of

child pornography (as defined in 18 U.S.C. § 2256) in all forms of media, including computer

media.

         2. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a warrant to search the premises located at 1 Kirsten Avenue, Rochester,

NH (hereafter “SUBJECT PREMISES”), further described in Attachment A, including one

                                                  1
          Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 2 of 28




residential dwelling; vehicles found on the SUBJECT PREMISES; any computer, computer

media, and electronic media located therein; and the person of Clayten Holmes, for the things

described in Attachment B–specifically, evidence, fruits, and instrumentalities of violations of

Title 18, United States Code, Section 2252(a)(4)(B), which relates to the illegal possession of

child pornography, and Title 18 United States Code. Section 2252A(a)(2), which relates to the

illegal distribution of child pornography.

       3. During the course of this investigation I have conferred with other investigators who

have conducted numerous investigations and executed numerous search and arrest warrants

which involved child exploitation and/or child pornography offenses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter. The facts set forth in this affidavit are based in part

on my personal knowledge, information obtained during my participation in this investigation,

information from others, including law enforcement officers, my review of documents and

computer records related to this investigation, and information gained through my training and

experience.

                                      STATUTORY AUTHORITY

       4. This investigation concerns alleged violations of 18 U.S.C. § 2252(a)(4)(B) and 18

U.S.C. § 2252A(a)(2), related to the possession and distribution of child pornography in the

District of New Hampshire. 18 U.S.C. § 2252(a)(4)(B) makes it a crime for any person to

knowingly possess one or more images depicting a minor under the age of 18 engaged in

sexually explicit conduct. 18 U.S.C. § 2252A(a)(2) makes it a crime for any person to knowingly

receive or distribute any child pornography that has been mailed, or using any means or facility



                                                  2
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 3 of 28




of interstate or foreign commerce shipped or transported in or affecting interstate or foreign

commerce by any means, including by computer.

                                         DEFINITIONS

       5. “Chat” refers to any kind of communication over the Internet that offers a real-time

transmission of text messages from sender to receiver. Chat messages are generally short in order

to enable other participants to respond quickly and in a format that resembles an oral

conversation. This feature distinguishes chatting from other text-based online communications

such as Internet forums and email.

       6. “Child pornography” includes any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct where (A) the production

of the visual depiction involved the use of a minor engaged in sexually explicit conduct; (B) the

visual depiction was a digital image, computer image, or computer-generated image that is, or is

indistinguishable from, that of a minor engaged in sexually explicit conduct; or (C) the visual

depiction has been created, adapted, or modified to appear that an identifiable minor is engaged

in sexually explicit conduct. 18 U.S.C. § 2256(8).

       7. “Child Erotica,” as used herein, means materials or items that are sexually arousing to

persons having a sexual interest in minors but that are not, in and of themselves, legally obscene

or that do not necessarily depict minors in sexually explicit conduct.

       8. “Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an

electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical or storage functions, and includes any data storage facility or communications


                                                 3
          Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 4 of 28




facility directly related to or operating in conjunction with such device. ”These devices include

but are not limited to any data-processing hardware (such as central processing units, memory

typewriters, mobile “smart” telephones, tablets, and self-contained “laptop” or “notebook”

computers).

       9. “Computer Server” or “Server,” as used herein, is a computer that is attached to a

dedicated network and serves many users. A web server, for example, is a computer which hosts

the data associated with a website. That web server receives requests from a user and delivers

information from the server to the user’s computer via the Internet. A domain name system

(“DNS”) server, in essence, is a computer on the Internet that routes communications when a

user types a domain name, such as www.cnn.com, into his or her web browser. Essentially, the

domain name must be translated into an Internet Protocol (“IP”) address so the computer hosting

the web site may be located, and the DNS server provides this function.

       10. “Computer hardware,” as used herein, consists of all equipment which can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards,

printers, video display monitors, and related communications devices such as cables and

connections), as well as any devices, mechanisms, or parts that can be used to restrict access to

computer hardware (including, but not limited to, physical keys and locks).

       11. “Computer software,” as used herein, is digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

                                                  4
          Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 5 of 28




is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

        12.“Computer-related documentation,” as used herein, consists of written, recorded,

printed, or electronically stored material which explains or illustrates how to configure or use

computer hardware, computer software, or other related items.

        13. “Computer passwords, pass-phrases and data security devices,” as used herein,

consist of information or items designed to restrict access to or hide computer software,

documentation, or data. Data security devices may consist of hardware, software, or other

programming code. A password or pass-phrase (a string of alpha-numeric characters) usually

operatesas a sort of digital key to “unlock” particular data security devices. Data security

hardware may include encryption devices, chips, and circuit boards. Data security software of

digital code may include programming code that creates “test” keys or “hot” keys, which

perform certain pre-set security functions when touched. Data security software or code may also

encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible or unusable, as

well as reverse the progress to restore it.

        14. The “Internet” is a global network of computers and other electronic devices that

communicate with each other. Due to the structure of the Internet, connections between devices

on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.

        15. “Internet Service Providers” (“ISPs”), as used herein, are commercial organizations

that are in business to provide individuals and businesses access to the Internet. ISPs provide a

range of functions for their customers including access to the Internet, web hosting, e-mail,


                                                  5
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 6 of 28




remote storage, and co-location of computers and other communications equipment. ISPs can

offer a range of options in providing access to the Internet including telephone based dial-up,

broadband based access via digital subscriber line (“DSL”) or cable television, dedicated circuits,

or satellite based subscription. ISPs typically charge a fee based upon the type of connection and

volume of data, called bandwidth, which the connection supports. Many ISPs assign each

subscriber an account name –a user name or screen name, an “e-mail address,” an e-mail

mailbox, and a personal password selected by the subscriber. By using a computer equipped with

a modem, the subscriber can establish communication with an Internet Service Provider (“ISP”)

over a telephone line, through a cable system or via satellite, and can access the Internet by using

his or her account name and personal password.

       16. “Internet Protocol address” or “IP address” refers to a unique number used by a

computer to access the Internet. IP addresses can be “dynamic,” meaning that the ISP assigns a

different unique number to a computer every time it accesses the Internet. IP addresses might

also be “static,” if an ISP assigns a user’s computer a particular IP address which is used each

time the computer accesses the Internet. IP addresses are also used by computer servers,

including web servers, to communicate with other computers.

       17. “URL” is an abbreviation for Uniform Resource Locator and is another name for a

web address. URLs are made of letters, numbers, and other symbols in a standard form. People

use them on computers by clicking a pre-prepared link or typing or copying and pasting one into

a web browser to make the computer fetch and show some specific resource (usually a web page)

from another computer (web server) on the Internet.

       18.“Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).



                                                 6
          Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 7 of 28




       19. The terms “records,” “documents,” and “materials,” as used herein, include all

information recorded in any form, visual or aural, and by any means, whether in handmade form

(including, but not limited to, writings, drawings, painting), photographic form(including, but not

limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,

photocopies), mechanical form (including, but not limited to, phonograph records, printing,

typing) or electrical, electronic or magnetic form (including, but not limited to, tape recordings,

cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard

disks, CD-ROMs, digital video disks (“DVDs”), Personal Digital Assistants (“PDAs”), Multi

Media Cards (“MMCs”), memory sticks, optical disks, printer buffers, smart cards, memory

calculators, electronic dialers, or electronic notebooks, as well as digital data files and printouts

or readouts from any magnetic, electrical or electronic storage device).

       20. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

including genital-genital, oral-genital, or oral-anal, whether between persons of the same or

opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

exhibition of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

       21. “Visual depictions” include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which is capable of conversion into a visual image. See 18

U.S.C. § 2256(5).

                                           PROBABLE CAUSE

       22. Kik is a free application that can be downloaded on an Android or iOS device

permitting users to chat with other individuals one-on-one and in groups as well as share pictures

and videos. Each user has the ability to create a screen name which can be changed at any time.


                                                   7
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 8 of 28




It uses a smartphone’s data plan or Wi-Fi to allow the user to transmit and receive messages,

photos, videos, sketches, mobile webpages, and other content over the internet after the user

registers a username.

       23. On January 16, 2020, a FBI Task Force Officer acting in an undercover capacity

(hereafter referred to as UC) was conducting an investigation on Kik in an attempt to identify

users who were using the platform to exchange child pornography. The UC identified an

individual with the Kik profile using the screen name “                 ” that was a member of

several known child pornography groups within Kik including one titled “Incest is Best”.

       24. Within this group, the UC observed three videos and one image depicting minors that

“                ” posted to the Kik group “Incest is Best”. The posts are described as follows:


           •   On February 29, 2020 at approximately 10:26AM, “                    ” posted an

               image depicting a prepubescent female approximately five to seven years old with

               her tongue out with what appears to be the tip of a penis and ejaculatory fluid on

               it.

           •   On February 29, 2020 at approximately 10:26AM, “                    ” posted a

               video depicting a prepubescent female approximately six to nine years old lying

               on her side wearing a pink skirt which is lifted up to expose her anus and

               buttocks. The camera then zooms in on the prepubescent female’s vagina and

               anus.

           •   On March 7, 2020 at approximately 9:09AM, “                      posted a video

               depicting a prepubescent male and female both approximately six to ten years old.

               The prepubescent female performs oral sex on the prepubescent male and then the

               prepubescent male inserts his erect penis into the prepubescent female’s vagina.
                                                8
            Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 9 of 28




             •   On March 7, 2020 at approximately 9:09AM,                        ” posted a video

                 depicting a prepubescent female approximately six to nine years old bent over

                 while an adult made forces his erect penis into her anus.

          25. The FBI sent a subpoena to Kik requesting subscriber data for the account associated

with the screen name                     . The response from Kik identified the account as being

associated with the email address                       @gmail.com. Kik provided that the IP

address used to access the account most frequently and most recently was                     35 which

is owned by Atlantic Broadband. The posts depicting minors described in Paragraph 24, above,

were all posted from this IP address.

          27. The FBI sent a subpoena to Atlantic Broadband requesting subscriber information for

the IP address                5 assigned on February 18, 2020 and March 19, 2020. Atlantic

Broadband identified the subscriber as Darrin Bernier, 1 Kirsten Avenue, Rochester, New

Hampshire, phone numbers                 8415 and                0499, email address

          @hotmail.com.

          28. The FBI sent a subpoena to Google requesting subscriber information for the email

address                     @gmail.com used to register the Kik account. Google provided the

following subscriber information for the email address                       @gmail.com: Full

Name: Clayten Holmes; Recovery SMS:                       353, IP address              35.

          29. Through various database searches, Your Affiant identified the following individuals

with a home address of 1 Kirsten Avenue, Rochester NH:


             •   Darren Bernier, Date of Birth            1968

             •   Karyl Bernier, Date of Birth                  1960

                                                    9
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 10 of 28




           •   Kyle Bernier, Date of Birth                1995

           •   Brianna Bernier, Date of Birth              2000

           •   Clayten Holmes, Date of Birth,              2001

30. Through various database searches, Your Affiant identified Brianna Bernier as Clayten

Holmes’s current girlfriend and identified Play All Day Doggy Daycare as Clayten Holmes’s

place of employment.

       31. According to the Kik subpoena returns, several IP addresses associated with Play All

Day Doggy Daycare were also used to access the Kik account “                     ” between

February 11, 2020 and March 19, 2020.

       31. Database searches did not reveal any automobiles registered to Clayten Holmes.

However, FBI surveillance has observed Clayten Holmes driving a            silver Honda Accord

with New Hampshire registration number          663 from his place of residence, 1 Kirsten

Avenue, Rochester, NH to his place of employment. The vehicle is registered to Seth Greenlaw

at                          New Durham, NH 03855.


                           COMPUTER ELECTRONIC STORAGE

                                     AND FORENSIC ANALYSIS

       32. As described above and in Attachment B, this application seeks permission to search

and seize records that might be found on the SUBJECT PREMISES, in whatever form they are

found. One form in which the records might be found is data stored on a computer’s hard drive

or other storage media. Thus, the warrant applied for would authorize the seizure and search of

electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41(e)(2)(B).


                                                 10
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 11 of 28




       33. I submit that if a computer or storage medium is found on the SUBJECT PREMISES,

there is probable cause to believe those records will be stored on that computer or storage

medium, for at least the following reasons:


               a.     Based on my knowledge, training, and experience, I know that computer

       files or remnants of such files can be recovered months or even years after they have been

       downloaded onto a storage medium, deleted, or viewed via the internet. Electronic files

       downloaded to a storage medium can be stored for years at little or no cost. Even when

       files have been deleted, they can be recovered months or years later using forensic tools.

       This is so because when a person “deletes” a file on a computer, the data contained in the

       file does not actually disappear; rather, that data remains on the storage medium until it is

       overwritten by new data.

               b.     Therefore, deleted files, or remnants of deleted files, may reside in free

       space or slack space—that is, in space on the storage medium that is not currently being

       used by an active file—for long periods of time before they are overwritten. In addition, a

       computer’s operating system may also keep a record of deleted data in a “swap” or

       “recovery” file.

               c.     Wholly apart from user-generated files, computer storage media—in

       particular, computers’ internal hard drives—contain electronic evidence of how a

       computer has been used, what it has been used for, and who has used it. To give a few

       examples, this forensic evidence can take the form of operating system configurations,

       artifacts from operating systems or application operations, file system data structures, and

       virtual memory “swap” or paging files. Computer users typically do not erase or delete




                                                11
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 12 of 28




this evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.

       d.      Similarly, files that have been viewed via the internet are sometimes

automatically downloaded into a temporary internet directory or “cache.”

       e.      Your Affiant is also aware, through training and experience, that digital

storage devices have become interconnected, making it easy for even casual users of

technology to transfer or copy images from one device to another, or to maintain

duplicate copies on more than one device or storage medium. In fact, many devices such

as smartphones can be set to automatically back up their contents to alternate storage

facilities, such as laptop or desktop computers, another phone, photo-sharing websites,

and cloud storage providers.

       f.      Your Affiant is aware that the contents of smart phones can be synched

with or backed up to other digital devices in a variety of ways. Smartphones can be

connected through cables to other devices, such as laptop computers, for data transfer.

Smartphones can also connect to other devices and transfer photos or documents

wirelessly through technology such as Bluetooth. Data can also be sent from the phone to

an email account via the Internet, and subsequently downloaded from the Internet to a

different device (such as a tablet, game system, or computer) for storage. In addition,

many smartphones utilize “cloud” storage. Cellular telephones can be set to automatically

back up their contents to user accounts hosted on servers of various cloud storage

providers. Users can also opt to perform a back-up manually, on an as-needed basis. Your

Affiant is aware that some smartphones also back up their contents automatically to

devices such as laptop computers. Additionally, cellular telephones can exchange data



                                         12
        Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 13 of 28




       between two differing cellular communications devices and other types of electronic and

       media storage devices via Bluetooth or Wi-Fi, regardless of the type of operating system

       or platform being utilized to operate each of the electronic devices. In addition, media

       cards which contain many forms of data can be interchanged between multiple types of

       electronic devices, including but not limited to, different cellular telephones.


       34. As set forth above, probable cause exists to believe that an individual at the

SUBJECT PREMISES has distributed, transported, received, or possessed child pornography.

Based upon my knowledge and experience in child pornography investigations, and the training

and experience of other law enforcement officers with whom I have had discussions, I know that

there are certain characteristics common to individuals involved in such crimes:


               a.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes may collect sexually explicit or suggestive materials,

       in a variety of media, including photographs, magazines, motion pictures, videotapes,

       books, slides and/or drawings or other visual media. Such individuals often times use

       these materials for their own sexual arousal and gratification.


               b.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes often possess and maintain copies of child

       pornography material, that is, their pictures, films, video tapes, magazines, negatives,

       photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy

       and security of their home or some other secure location. These individuals typically

       retain pictures, films, photographs, negatives, magazines, correspondence, books, tape

       recordings, mailing lists, child erotica, and videotapes for many years.

                                                13
        Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 14 of 28




               c.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes often maintain their collections that are in a digital

       or electronic format in a safe, secure and private environment, such as a computer and

       surrounding area. They often maintain these collections for several years and keep them

       close by, usually at the individual’s residence, to enable the collector to view the

       collection, which is valued highly.


               d.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes also may correspond with and/or meet others to

       share information and materials; they rarely destroy correspondence from other child

       pornography distributors/collectors; they conceal such correspondence as they do their

       sexually explicit material; and they often maintain lists of names, addresses, and

       telephone numbers of individuals with whom they have been in contact and who share

       the same interests in child pornography.


       35. As further described in Attachment B, this application seeks permission to locate not

only computer files that might serve as direct evidence of the crimes described on the warrant,

but also for forensic electronic evidence that establishes how computers were used, the purpose

of their use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence will be on any computer in the SUBJECT PREMISES because:


               a.     Data on the storage medium can provide evidence of a file that was once

       on the storage medium but has since been deleted or edited, or of a deleted portion of a

       file (such as a paragraph that has been deleted from a word processing file). Virtual

       memory paging systems can leave traces of information on the storage medium that show

                                                  14
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 15 of 28




what tasks and processes were recently active. Web browsers, e-mail programs, and chat

programs store configuration information on the storage medium that can reveal

information such as online nicknames and passwords. Operating systems can record

additional information, such as the attachment of peripherals, the attachment of USB

flash storage devices or other external storage media, and the times the computer was in

use. Computer file systems can record information about the dates files were created and

the sequence in which they were created.

       b.      Forensic evidence on a computer or storage medium can also indicate

who has used or controlled the computer or storage medium. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search

warrant at a residence. For example, registry information, configuration files, user

profiles, e-mail, e-mail address books, “chat,” instant messaging logs, photographs, the

presence or absence of malware, and correspondence (and the data associated with the

foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the computer or storage medium at a relevant time.

       c.      A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

       d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an

accurate conclusion is a dynamic process. While it is possible to specify in advance the

records to be sought, computer evidence is not always data that can be merely reviewed

by a review team and passed along to investigators. Whether data stored on a computer is



                                         15
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 16 of 28




       evidence may depend on other information stored on the computer and the application of

       knowledge about how a computer behaves. Therefore, contextual information necessary

       to understand other evidence also falls within the scope of the warrant.


       36. Based on my training and experience I know that much of the media referenced

above, which may contain contraband, fruits and evidence of crime, is by its very nature

portable. This includes as example but is not limited to extremely compact storage devices such

as thumb drives, laptop computers, and smart phones. In my training and experience, I know it

is not uncommon for individuals to keep such media in multiple locations within their premises,

including in outbuildings and motor vehicles, and/or on their person.


       37. Searching storage media for the evidence described in the attachment may require a

range of data analysis techniques. In most cases, a thorough search for information stored in

storage media often requires agents to seize most or all electronic storage media and later review

the media consistent with the warrant. In lieu of seizure, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the

storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:


               a.      The nature of evidence. As noted above, not all evidence takes the form

       of documents and files that can be easily viewed on site. Analyzing evidence of how a

       computer has been used, what it has been used for, and who has used it requires

       considerable time, and taking that much time on premises could be unreasonable. As

                                                 16
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 17 of 28




explained above, because the warrant calls for forensic electronic evidence, it is

exceedingly likely that it will be necessary to thoroughly search storage media to obtain

evidence, including evidence that is not neatly organized into files or documents. Just as a

search of a premises for physical objects requires searching the entire premises for those

objects that are described by a warrant, a search of this premises for the things described

in this warrant will likely require a search among the data stored in storage media for the

things (including electronic data) called for by this warrant. Additionally, it is possible

that files have been deleted or edited, but that remnants of older versions are in

unallocated space or slack space. This, too, makes it exceedingly likely that in this case it

will be necessary to use more thorough techniques.

       b.      The volume of evidence. Storage media can store the equivalent of

millions of pages of information. Additionally, a suspect may try to conceal criminal

evidence; he or she might store it in random order with deceptive file names. This may

require searching authorities to peruse all the stored data to determine which particular

files is evidence or instrumentalities of a crime. This sorting process can take weeks or

months, depending on the volume of data stored, and it would be impractical and invasive

to attempt this kind of data search on-site.

       c.      Technical requirements. Computers can be configured in several

different ways, featuring a variety of different operating systems, application software,

and configurations. Therefore, searching them sometimes requires tools or knowledge

that might not be present on the search site. The vast array of computer hardware and

software available makes it difficult to know before a search what tools or knowledge

will be required to analyze the system and its data on-site. However, taking the storage



                                          17
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 18 of 28




       media off-site and reviewing it in a controlled environment will allow its examination

       with the proper tools and knowledge.

               d.      Variety of forms of electronic media. Records sought under this warrant

       could be stored in a variety of storage media formats that may require off-site reviewing

       with specialized forensic tools.


       38.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), when officers

executing the warrant conclude that it would be impractical to review the hardware, media, or

peripherals on-site, the warrant I am applying for would permit officers either to seize or to

image-copy those items that reasonably appear to contain some or all of the evidence described

in the warrant, and then later review the seized items or image copies consistent with the warrant.

The later review may require techniques, including but not limited to computer-assisted scans of

the entire medium, that might expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.


                            BIOMETRIC ACCESS TO DEVICES


       39. This warrant seeks authorization for law enforcement to, where applicable, compel

the use of biometric access features to unlock any DEVICES subject to seizure pursuant to this

warrant. Grounds for this request follow.


       40. I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many electronic devices,

particularly newer mobile devices and laptops, offer their users the ability to unlock the device

through biometric features in lieu of a numeric or alphanumeric passcode or password. These



                                                 18
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 19 of 28




biometric features include fingerprint scanners, facial recognition features and iris recognition

features. Some devices offer a combination of these biometric features, and the user of such

devices can select which features they would like to utilize.


       41. If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature called

“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device. Once

a fingerprint is registered, a user can unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which is found in the round button (often referred to as the “home”

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch

ID.


       42. If a device is equipped with a facial-recognition feature, a user may enable the ability

to unlock the device through his or her face. For example, this feature is available on certain

Android devices and is called “Trusted Face”. During the Trusted Face registration process, the

user holds the device in front of his or her face. The device’s front-facing camera then analyzes,

and records data based on the user’s facial characteristics. The device can then be unlocked if the

front-facing camera detects a face with characteristics that match those of the registered face.

Facial recognition features found on devices produced by other manufacturers have different

names but operate similarly to Trusted Face.


       43. If a device is equipped with an iris-recognition feature, a user may enable the ability

to unlock the device with his or her irises. For example, on certain Microsoft devices, this feature

is called “Windows Hello.” During the Windows Hello registration, a user registers his or her

                                                 19
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 20 of 28




irises by holding the device in front of his or her face. The device then directs an infrared light

toward the user’s face and activates an infrared-sensitive camera to record data based on patterns

within the user’s irises. The device can then be unlocked if the infrared-sensitive camera detects

the registered irises. Iris-recognition features found on devices produced by other manufacturers

have different names but operate similarly to Windows Hello.


       44. In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device’s

contents.


       45. As discussed in this Affidavit, I have reason to believe that one or more digital

devices will be found during the search. The passcode or password that would unlock the

DEVICES subject to search under this warrant currently is not known to law enforcement. Thus,

law enforcement personnel may not otherwise be able to access the data contained within the

DEVICES, making the use of biometric features necessary to the execution of the search

authorized by this warrant.


       46. I also know from my training and experience, as well as from information found in

publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a device has been restarted, inactive, or has not been unlocked fora certain

period of time. For example, Apple devices cannot be unlocked using Touch ID when: (1) more

than 48 hours has elapsed since the device was last unlocked; or, (2) when the device has not

                                                 20
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 21 of 28




been unlocked using a fingerprint for 8 hours and the passcode or password has not been entered

in the last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the

device has remained inactive for four hours. Biometric features from other brands carry similar

restrictions. Thus, in the event law enforcement personnel encounter a locked device equipped

with biometric features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.


       47. In light of the foregoing, and with respect to (1) any device found on the person of

Clayten Holmes, or (2) any device at/on SUBJECT PREMISES reasonably believed to be

owned, used, or accessed by Clayten Holmes, law enforcement personnel seek authorization,

during execution of this search warrant, to: (1) press or swipe the fingers (including thumbs) of

Clayten Holmes to the fingerprint scanner of the seized device(s); (2) hold the seized device(s) in

front of the face of Clayten Holmes and activate the facial recognition feature; and/or (3) hold

the seized device(s) in front of the face of that Clayten Holmes and activate the iris recognition

feature, for the purpose of attempting to unlock the device(s) in order to search the contents as

authorized by this warrant.


       48. The proposed warrant does not authorize law enforcement to compel that an

individual present at the SUBJECT PRESMISES state or otherwise provide the password or any

other means that may be used to unlock or access the DEVICES. Moreover, the proposed

warrant does not authorize law enforcement to compel an individual present at the SUBJECT

PRESMISES to identify the specific biometric characteristics (including the unique finger(s) or

other physical features) that may be used to unlock or access the DEVICES.




                                                 21
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 22 of 28




                                             CONCLUSION


       49. Based on the aforementioned factual information, I respectfully submit that there is

probable cause to believe that evidence, fruits, and instrumentalities of the crime of possessing

child pornography in violation of 18 U.S.C.§ 2252(a)(4)(B)may be located at the residence at 1

Kirsten Avenue, Rochester, NH (hereafter “SUBJECT PREMISES”). I therefore seek a warrant

to search the SUBJECT PREMISES described in Attachment A and any computer and electronic

media located therein, and to seize the items described in Attachment B.


       50. I am aware that the recovery of data by a computer forensic analyst takes significant

time; much the way recovery of narcotics must later be forensically evaluated in a lab, digital

evidence will also undergo a similar process. For this reason, the “return” inventory will contain

a list of only the tangible items recovered from the premises. Unless otherwise ordered by the

Court, the return will not include evidence later examined by a forensic analyst.


                                              /s/ Tarah Rankins
                                              Tarah Rankins
                                              Special Agent
                                              Federal Bureau of Investigation



The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim.
P. 4.1 and affirmed under oath the content of this affidavit and application.

 Date:____________                      ___________________________________
 Time:____________                      HONORABLE ANDREA K. JOHNSTONE
                                        UNITED STATES MAGISTRATE JUDGE




                                                22
        Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 23 of 28




                                  ATTACHMENT A
                              PREMISES TO BE SEARCHED



The premises to be searched includes:

          1. The residential property located at 1 Kirsten Drive, Rochester, NH, including

               associated outbuildings and garages (the SUBJECT PREMISES);

          2.   Vehicles found at the SUBJECT PREMISES at the time of the search; and

          3. The person of Clayten Holmes.

The SUBJECT PREMISES includes a stand-alone house. The following photograph depicts the

SUBJECT PREMISES:




                                              1
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 24 of 28




                                      ATTACHMENT B
                                    ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal offense,

contraband, the fruits of crime, or property designed or intended for use or which is or has been

used as the means of committing a criminal offense, namely violations of Title 18, United States

Code, Sections2252(a)(4)(B) and 2252A(a)(2):

1.All records relating to violations of 18 U.S.C. §§2252(a)(4)(B), 2252A(a)(2)in any form

wherever they may be stored or found at 1 Kirsten Avenue, Rochester, NH , including:

           a. records and visual depictions of minors engaged in sexually explicit conduct as

               defined in 18 U.S.C. § 2256;

           b. records or information pertaining to an interest in child pornography;

           c. records or information pertaining to the possession, receipt, transportation, or

               distribution of visual depictions of minors engaged in sexually explicit conduct, as

               defined in 18 U.S.C. § 2256;

           d. records or information of and relating to visual depictions that have been created,

               adapted, or modified to appear that an identifiable minor is engaging in sexually

               explicit conduct as defined in 18 U.S.C. § 2256, including the record or

               information used to create the visual depiction;

           e. records or information pertaining to Kik;

           f. photo-editing software and records or information relating to photo-editing

               software;




                                                1
         Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 25 of 28




           g. records or information relating to the occupancy or ownership of 1 Kirsten

               Avenue, New Hampshire, including, but not limited to, utility and telephone bills,

               mail envelopes, vehicle registrations, tax bills, and other correspondence.

       2. Any computer or electronic media that were or may have been used as a means to

commit the offenses described on the warrant, including the receipt, possession, distribution, or

transportation of child pornography in violation of Title 18, United States Code,

Sections2252(a)(4)(B)and2252A(a)(2).

       3. For any computer, computer hard drive, or other physical object upon which electronic

data can be recorded (hereinafter, “COMPUTER”) that is called for by this warrant, or that might

contain things otherwise called for by this warrant:

           a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;

           b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;

           c. evidence of the lack of such malicious software;

           d. evidence of the attachment to the COMPUTER of other storage devices or similar

               containers for electronic evidence;



                                                 2
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 26 of 28




   e. evidence of counter-forensic programs (and associated data) that are designed to

        eliminate data from the COMPUTER;

   f. evidence of the times the COMPUTER was used;

   g. passwords, encryption keys, and other access devices that may be necessary to

        access the COMPUTER;

   h. documentation and manuals that may be necessary to access the COMPUTER or

        to conduct a forensic examination of the COMPUTER;

   i.   contextual information necessary to understand the evidence described in this

        attachment.

4. Records and things evidencing the use of the Internet, including:

   a. routers, modems, and network equipment used to connect computers to the

        Internet;

   b. records of Internet Protocol addresses used;

   c. records of Internet activity, including firewall logs, caches, browser history and

        cookies, “bookmarked” or “favorite” web pages, search terms that the user

        entered into any Internet search engine, and records of user-typed web addresses.

5. DEVICE UNLOCK: During the execution of the search of the property described in

Attachment A, and with respect to (1) any device on Clayten Holmes’s person, or (2) any

device at/on SUBJECT PREMISES reasonably believed to be owned, used, or accessed

by Clayten Holmes, law enforcement personnel are authorized to (1) press or swipe the

fingers (including thumbs) of Clayten Holmes to the fingerprint scanner of the seized

device(s); (2) hold the seized device(s) in front of the face of Clayten Holmes and

activate the facial recognition feature; and/or (3) hold the seized device(s) in front of the
                                          3
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 27 of 28




face of that Clayten Holmes and activate the iris recognition feature, for the purpose of

attempting to unlock the device(s) in order to search the contents as authorized by this

warrant.

       As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as hard disks or

other media that can store data); any handmade form (such as writing, drawing, painting);

any mechanical form (such as printing or typing); and any photographic form (such as

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).

       As used above, the term “COMPUTER” includes but is not limited to any and all

computer equipment, including any electronic devices that are capable of collecting,

analyzing, creating, displaying, converting, storing, concealing, or transmitting

electronic, magnetic, optical, or similar computer impulses or data. These devices include

but are not limited to any data-processing hardware (such as central processing units,

memory typewriters, mobile “smart” telephones, tablets, and self-contained “laptop” or

“notebook” computers); internal and peripheral storage devices (such as fixed disks,

external hard disks, floppy disk drives and diskettes, thumb drives, flash drives, Micro

SD cards, SD cards, CDs, DVDs, tape drives and tapes, optical storage devices, zip drives

and zip disk media, and other memory storage devices); peripheral input/output devices

(such as keyboards, printers, fax machines, digital cameras, scanners, plotters, video

display monitors, and optical readers); and related communications devices (such as

modems, routers, cables and connections, recording equipment, RAM or ROM units,

                                         4
 Case 1:20-mj-00156-AJ Document 1-1 Filed 08/21/20 Page 28 of 28




acoustic couplers, automatic dialers, speed dialers, programmable telephone dialing or

)signaling devices, and electronic tone-generating devices); as well as any devices,

mechanisms, or parts that can be used to restrict access to such hardware (such as

physical keys and locks).




                                         5
